DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poulin, US 20170091366 A1 in view of Harris et al., US 20120105147 A1.
Fig. 11 of Harris et al. discloses a circuit comprising:  a substrate with a mounting surface (substrate on PCB (para [0050])); a first amplifier die (410A) coupled to the mounting surface, wherein the first amplifier die includes one or more first power transistors configured to amplify, along a first signal path (412A), a first input radio frequency (RF) signal (signal input to 410A) to produce an amplified first RF signal at a first RF output terminal; a second amplifier die (410C) coupled to the mounting surface, wherein the second amplifier die includes one or more second power transistors configured to amplify, along a second signal path (412C), a second input RF signal (signal input to 410C) to produce an amplified second RF signal at a second RF 
Although Poulin does not have a first summing node electrically coupled to the second and third RF output terminals, wherein the first summing node is configured to receive and combine the amplified second and third RF signals to create a first combined signal, Harris et al. has such teaching in his Fig. 11.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teachings of Harris et al. in the circuit of Poulin in order to have an optimum working condition for the circuit.
Regarding claim 3, although the locations of the phase shift elements are coupled at the inputs of the second and third input terminals instead of coupled between the second and third output terminals and the second summing node, but it is well known in the art that these are functionally equivalent whether the locations of the phase shift elements are placed before or after the amplifiers since this is just a matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768.  The examiner can normally be reached on 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	February 13, 2021